[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff husband married the defendant wife on December 23, 1981 in Ridgefield, Connecticut.
The plaintiff was a resident of the State of Connecticut continuously for at least one year prior to the commencement of these proceedings.
One child was born to the wife, Hester Vanhooven Ward, born August 26, 1982. She is issue of the marriage.
From the evidence presented, the court finds that the marriage has broken down irretrievably, there is no prospect for a reconciliation, and a decree of dissolution may enter.
Both of the parties are forty-five (45) years of age. This is the second marriage for both of them.
The husband testified that the problems in the marriage started during the honeymoon, and from January, 1982, to August, 1982, they lived separately.
Both of the parties are in good physical health. The husband has a B.A. degree from Williams College and an M.A. from Brown University. The wife has a B.A. degree in journalism from the University of Georgia, and has two years of post graduate work at Emory University.
Custody and visitation is not an issue in this case. The parties have stipulated that the court consider joint custody, with primary residence with the defendant wife.
Both of the parties seek the title to the Vermont property or, in the alternative, the wife seeks the sale of said property with specific proposals as to the dissolution of the net proceeds. The wife also presents to the court a third proposal as to the disposition of the property.
The husband has been employed since 1981 by Mohr Development, Inc. He CT Page 3262 presently consults on a three day a week basis. He sold his interest in Mohr in 1988 for $1.5 million.
The wife presents herself as a homemaker and part-time artist, and reports no income on her financial affidavit. The husband reports his gross income on his financial affidavit at approximately $150,000 annually.
The court need not dwell at length as to the cause of the breakdown of the marriage. Both have contributed; however, it is the court's belief that the greater fault lies with the husband.
Having considered all of the testimony and taking under consideration the provision of Connecticut General Statutes, Secs. 46b-81, 46b-82 and 46b-84, the court further finds and orders as follows:
1. There shall be joint custody of the minor child with physical custody with the defendant mother. Father shall have broad and liberal rights of visitation which shall include, but not be limited to, alternating weekends from Friday to Monday in the morning, and alternating Monday and Tuesday evenings to Wednesday in the morning. Each of the parties agree to give at least forty-five (45) days notice of their intention to make any residence changes.
Parenting classes are waived.
2. Husband shall maintain medical and dental insurance for the benefit of the minor child, and he and the mother shall be equally responsible for the payment of 35 percent of all unreimbursed medical and dental expenses, and the husband shall pay 65 percent of said expenses.
These orders are entered pursuant to the provision of Connecticut General Statutes Sec. 46b-84c.
3. The husband shall pay to the wife, as support for the minor child, the sum of $360 per week, which sum shall be secured by a contingent wage execution. The guidelines are inapplicable because of the amount of the husband's income.
4. The husband shall pay to the wife, as periodic alimony, the sum of $625 per week, which alimony shall terminate upon the happening of the first of the following events.
a) death of either party;
b) remarriage by the wife; CT Page 3263
c) cohabitation by the wife;
d) September, 30, 1998.
Alimony shall be non-modifiable as to term.
In order to secure the wife as to child support and alimony, the husband shall name the wife as irrevocable beneficiary on his term life insurance policy of $300,000 for so long as he is obligated to pay either alimony or child support.
5. Commencing in the tax year 1993, the husband shall be entitled to claim the child as his tax exemption and for each odd year thereafter. The wife shall have the tax exemption benefit during the even numbered tax years.
6. Except as otherwise provided, each of the parties shall be responsible for his or her own liabilities as shown on their respective financial affidavit.
7. The wife shall transfer all of her right, title and interest in the Vermont property to the husband. He shall be responsible for the mortgage, taxes, insurance and all other expenses of said property and hold the wife harmless and indemnify her from all claims.
8. The husband shall transfer to the wife all of his right, title and interest in the property located at 226 Pine Mountain Road, Ridgefield, Connecticut. She shall be responsible for the mortgage, taxes, and insurance and all other expenses of said property and shall hold the husband harmless and indemnify him from all claims.
9. The husband shall, within seventy (70) days, pay to the wife the sum of $100,000 as lump sum alimony, which shall be nontaxable to the wife and nondeductible by the husband.
10. The husband shall transfer and deliver to the wife all of his right, title and interest in the 1987 Jeep and 1989 Toyota. The 1987 Porsche shall be sold and the net proceeds divided equally.
11. The Winchester Group/Bear Stearns account shall be divided equally between the parties.
12. The frequent flyer miles shall be equally divided.
13. The husband shall transfer 25 shares of CLC, Inc. stock to the wife. CT Page 3264 In the event of any restrictions on transfer or alienation, then the wife will be entitled to her share of the proceeds whenever the husband sells the stock or transfers the stock.
14. As an additional property distribution, the husband shall pay to the wife the sum of $25,000 on or before January 1, 1995.
15. The personal property shall be divided in accordance with the Schedule A and schedule attached herewith EXCEPT that items 3, 4, 6 and 11 on List I of Schedule A shall be kept by the husband, and items 2, 6 and 7 on List II of Schedule B shall be kept by the husband.
16. The husband shall within sixty (60) days pay to the wife $2,000 as an allowance to prosecute.
17. The $4,000 held by Attorney Epstein shall be paid to the wife.
Mihalakos, J.
SCHEDULE A
Items from Vermont house to be retained by wife:
                              LIST I -------------
                                                 Location --------
1. Hester's 4 poster bed/bedding                Bedroom 2. Light wood rocker/cane seat                  Master Bedrm. 3. Antique dining table   pre-marriage          Kitchen/DR 4. 4 antique dining chairs   pre-marriage       Kitchen/DR 5. Antique Box                                  Living room 6. CD player   from Tad                         Library 7. Oriental kilim rug                           Master Bedrm. 8. Baskets (gift from friend)                   Scattered 9. Small statue from Tad (gift)                 Master Bedrm. 10. Personal books                               Scattered 11. Little old wood cupboard   pre-marriage      Living room 12. Various special kitchen items                Kitchen 13. Bathroom mirror                              Bathroom 14. Personal books                               Library
Items from Vermont house to be retained by husband: CT Page 3265
1. Antique bed                                  Master Bedrm. 2. Futon/sofa                                   Master Bedrm. 3. Dresser                                      Master Bedrm. 4. Night table                                  Master Bedrm. 5. Peruvian blankets                            Master Bedrm. 6. Recovered couch/chairs                       Living Room 7. Candle stand                                 LR 8. 2 Oriental kilim rugs                        LR 9. End table                                    LR 10. Floor lamp from coat stand                   LR 11. Antique Bench                                Kitchen 12. Small table                                  Kitchen 13. 3 Stool/chairs                               Kitchen 14. Antique bench/coffee table                   Master Bedrm. 15. 2 Adirondacks chairs (new)                   Porch 16. Long painted bench                           Porch 17. BW TV                                       Bedroom 18. Small statue from Tad (gift to husband)      Master Bedrm. 19. Various artworks (gifts from wife)           Scattered 20. Stereo Set                                   Library 21. 2 Chairs                                     Library 22. Personal books                               Library 23. Cephalon cookware                            Kitchen 24. Art prints                                   Scattered 25. 4 horses (TO WIFE IF VERMONT HOUSE           Pasture AWARDED TO HER)
SCHEDULE B
Items from Conn. house to be retained by husband:
                                                 Location --------
1. Antique Chippendale table                    Family Room 2. White area rug                               Guest Bedroom 3. Antique dresser                              Guest Bedroom 4. Antique table                                GB 5. Antique mirror (#'s 3, 4, 5 all              GB match bed in Vermont) 6. Antique rocking chair                        GB 7. Oak t.v. trays                               GB 8. White wicker table                           Hester's Rms. 9. Bunkbeds                                     HR CT Page 3266 10. Large blue area rug                          HR 11. Vintage striped love seat                    HR 12. 2 bedside tables and lamps                   Master Bedrm. 13. 2 Chrome and glass end tables                Living Rm/Studio area 14. Antique lamp (husband's grandmother's)       LR/SA 15. 1 Guatemalan Wall Hanging (green)            LR/SA 16. 2 Kitchen stools                             Kitchen 17. Round mirror with leather                    Entry Hall 18. Husband's grandmother's wine glasses         Kitchen 19. Mexican masks (gift from wife)               Master Bedrm. 20. 3 Large bookcases                            With husband*
21. Antique clock                                With husband 22. Computer, printer, etc. (Mac SE)             With husband 23. Desk chair                                   With husband 24. 2 yard chairs                                With husband 25. Various decorative pots                      With husband 26. Small oriental rug                           With husband 27. Small brass lamp/green glass                 With husband 28. Tandem bicycle                               With husband 29. Various artworks (gifts from wife)           With husband 30. Stereo and speakers                          With husband
Items from Conn. house to be retained by wife:
                              LIST II -----------
1. Antique cabinet                              Family Room 2. 2 antique dining chairs                      Family Room 3. Chair and footstool (not recovered)          Family Room 4. Oriental area rug                            Family Room 5. 3 Central Amer. blankets                     Family Room 6. Antique hutch                                Family Room 7. Antique bench                                Family Room 8. Couch/Hide-a-Bed                             Guest Bedroom 9. Area rug                                     Guest Bdrm. 10. Color TV                                     Guest Bedroom 11. Mirror/Hat hanger                            Hester's Rms. 12. 3 white bookcases                            Hester's Rms. 13. Child's desk                                 Hester's Rms. 14. Small oak dresser                            Hester's Rms. 15. Set of drawers                               Hester's Rms. 16. Child's desk chair                           Hester's Rms. 17. Oak desk and chair                           Living Rm/Studio area 18. Antique chest                                LR/SA CT Page 3267 19. Stereo set                                   LR/SA 20. New Guinea statue, masks and pot             LR/SA 21. 1 Guatemalan wall hanging (striped)          LR/SA 22. Oak bed                                      Master Bedrm. 23. Desk chair                                   Master Br. 24. French Antique tiles                         Garage 25. Yard chairs                                  Deck/Porch 26. Indian pot                                   Family Room 27. Personal books                               Scattered 28. Personal souvenirs                           Scattered 29. Bookcase-desk unit (matches bkcases)         With husband*
Items from New York Studio to be retained by husband:
1. Pine wardrobe 2. Breakfront 3. Tall bookcase 4. 2 ladderback chairs 5. 2 bookcases in loft
Items from New York Studio to be retained by wife:
1. 3 low bookcases 2. Flatfiles 3. Captain's bed for Hester 4. Platform bed 5. 4 old chairs 6. Antique Sewing Machine Table 7. Wardrobe 8. Old couch 9. 2 old filing cabinets 10. Safe